            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WISCONSIN

 EUGENE CRAIG                                            DOCKET NO.: 3:21-CV-00230

             Plaintiff,                                  A CIVIL ACTION

             v.

 MICROBILT CORPORATION

             and

 EMONEY USA HOLDINGS, LLC

             Defendants.

     ANSWER AND AFFIRMATIVE DEFENSES OF MICROBILT CORPORATION

            Defendant MicroBilt Corporation (“MicroBilt”), files its Answer and Affirmative Defenses

to Plaintiff’s Complaint and states as follows in support thereof:

                                    PRELIMINARY STATEMENT

            1.     MicroBilt denies violating the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.

(the “FCRA”) and denies furnishing consumer reports in violation of the FCRA or otherwise

causing Plaintiff any harm for which Plaintiff is entitled to relief.

                                    JURISDICTION AND VENUE

            2.     The allegations of this paragraph are conclusions of law to which no response is

required.

            3.      The allegations of this paragraph are conclusions of law to which no response is

required.

                                                PARTIES

            4.     MicroBilt lacks knowledge sufficient to admit or deny at this time.

            5.     MicroBilt lacks knowledge sufficient to admit or deny at this time.



2690193.1
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 2 of 11




            6.    No response by MicroBilt is required to allegations directed at other parties.

            7.    No response by MicroBilt is required to allegations directed at other parties.

            8.    No response by MicroBilt is required to allegations directed at other parties.

            9.    No response by MicroBilt is required to allegations directed at other parties.

            10.   MicroBilt admits solely that it is a Delaware corporation.

            11.   MicroBilt admits solely that it is a “consumer reporting agency” as defined by the

FCRA.

            12.   MicroBilt denies the allegation as stated.

                                     FACTUAL ALLEGATIONS

            13.   MicroBilt denies the allegation and admits solely that it duly and timely provided

Plaintiff a file disclosure.

            14.   MicroBilt denies the allegation and admits solely that MicroBilt’s disclosure to

Plaintiff fully complied with the FCRA and contained all information and notices to which Plaintiff

was entitled.

            15.   MicroBilt lacks knowledge sufficient to admit or deny the allegations.

            16.   MicroBilt denies the allegations factually and as conclusions of law to which no

response is required and expressly denies violating the FCRA.

            17.   MicroBilt denies the allegations factually and as conclusions of law to which no

response is required and expressly denies violating the FCRA. By way of further response,

MicroBilt affirmatively asserts not all information “assembled” by MicroBilt constitutes an FCRA

“consumer report” nor is all such information necessarily governed by the FCRA, nor is it

“assembled” or “used” “for the purpose of furnishing…to third parties”.




2670850.1                                          -2-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 3 of 11




            18.   MicroBilt denies the allegations as conclusions of law to which no response is

required, except admits it is a “consumer reporting agency” as defined by the FCRA.

            19.   MicroBilt denies the allegation that Plaintiff, directly or through counsel, submitted

a dispute to MicroBilt or otherwise requested a reinvestigation.

            20.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. However, to

the extent directed at MicroBilt, MicroBilt denies the allegations that any person or entity

submitted a dispute to MicroBilt or requested a reinvestigation, or alleged a report was improperly

furnished by MicroBilt to any person, party, or third party.

            21.   MicroBilt denies the allegations as a conclusion of law to which no response is

required and expressly denies violating the FCRA.

            22.   MicroBilt denies the allegations as conclusions of law to which no response is

required and expressly denies violating the FCRA by furnishing Plaintiff’s consumer report to

eMoney as alleged in the Complaint or otherwise.

            23.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties.

            24.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports.




2670850.1                                           -3-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 4 of 11




            25.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports.

            26.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports.

            27.   To the extent directed at MicroBilt, MicroBilt denies the allegation as a conclusion

of law to which no response is required, except MicroBilt denies there was no “permissible

purpose” under the FCRA for MicroBilt to furnish a consumer report to eMoney.

            28.   The allegation as written is denied as incomprehensible and not directed at

MicroBilt.

            29.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties.

            30.   To the extent directed at MicroBilt, MicroBilt denies the allegation as a conclusion

of law to which no response is required, except MicroBilt expressly denies failing to maintain

lawful procedures regarding the furnishing of reports, credentialing its customers, or disseminating




2670850.1                                          -4-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 5 of 11




or allowing the dissemination of reports or that it had knowledge or reason to believe that its

customer eMoney did not have a lawful “permissible purpose” under the FCRA.

            31.   MicroBilt denies the allegations as erroneous conclusions of law to which no

response is required.

            32.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA.

            33.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA.

            34.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination




2670850.1                                         -5-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 6 of 11




of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA.

            35.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, improperly furnishing Plaintiff’s report in violation of the FCRA, failing to

credential its customers, or disseminating or allowing the dissemination of reports or that it had

knowledge or reason to believe that its customer eMoney did not have a lawful “permissible

purpose” under the FCRA.

            36.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt admits solely that no Court has ordered it to obtain (or release)

Plaintiff’s consumer report.

            37.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA.

            38.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent




2670850.1                                         -6-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 7 of 11




directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA.

            39.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA and further denies causing Plaintiff any harm for

which he is entitled to relief.

            40.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA and further denies causing Plaintiff any harm for

which he is entitled to relief.

            41.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent




2670850.1                                         -7-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 8 of 11




directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA and further denies causing Plaintiff any harm for

which he is entitled to relief.

            42.   MicroBilt lacks knowledge sufficient to admit or deny the allegations and further

asserts no response by MicroBilt is required to allegations directed at other parties. To the extent

directed at MicroBilt, MicroBilt denies the allegation as a conclusion of law to which no response

is required, except MicroBilt expressly denies failing to maintain lawful procedures regarding the

furnishing of reports, credentialing its customers, or disseminating or allowing the dissemination

of reports or that it had knowledge or reason to believe that its customer eMoney did not have a

lawful “permissible purpose” under the FCRA and further denies causing Plaintiff any harm for

which he is entitled to relief.

                                        CLAIM FOR RELIEF

            43.   MicroBilt repeats and realleges each and every response to paragraphs 1 – 42 above

as if set forth in full.

            44.   No response by MicroBilt is required to allegations directed at other parties, but to

the extent directed at MicroBilt, MicroBilt denies the allegations as conclusions of law to which

no response is required and expressly denies willfully or negligently violating the FCRA and

denies causing Plaintiff any harm for which he is entitled to relief.

            45.   No response by MicroBilt is required to allegations directed at other parties, but to

the extent directed at MicroBilt, MicroBilt denies the allegations as conclusions of law to which




2670850.1                                          -8-
            Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 9 of 11




no response is required and expressly denies willfully or negligently violating the FCRA and

denies causing Plaintiff any harm for which he is entitled to relief.

            46.   No response by MicroBilt is required to allegations directed at other parties, but to

the extent directed at MicroBilt, MicroBilt denies the allegations as conclusions of law to which

no response is required and expressly denies willfully or negligently violating the FCRA and

denies causing Plaintiff any harm for which he is entitled to relief.

            47.   MicroBilt denies the allegations as conclusions of law to which no response is

required and expressly denies willfully or negligently violating the FCRA, or other law and denies

causing Plaintiff any harm for which he is entitled to relief.

            WHEREFORE, MicroBilt demands judgment dismissing Plaintiff’s Complaint with

prejudice, and awarding MicroBilt costs, fees and such additional relief as the Court deems just

and proper.

                                     AFFIRMATIVE DEFENSES

            In further response to Plaintiff’s Complaint, MicroBilt hereby asserts the following

affirmative defenses:

                                  FIRST AFFIRMATIVE DEFENSE

            Plaintiff’s allegations and accusations against MicroBilt are unfounded, internally

irreconcilable, implausible, and demonstrate a failure to investigate the facts allegedly supporting

the allegations and claims.

                                SECOND AFFIRMATIVE DEFENSE

            The Complaint fails to state a claim for which relief may be granted.

                                 THIRD AFFIRMATIVE DEFENSE

            MicroBilt has, at all material times with respect to Plaintiff, acted in good faith and




2670850.1                                           -9-
        Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 10 of 11




complied fully with the FCRA and did not improperly acquire, furnish or allow the furnishing or

dissemination of information in violation of the FCRA or otherwise, or fail to reinvestigate any

dispute made by Plaintiff and at all times followed reasonable procedures regarding acquiring,

reselling and furnishing of reports.

                                FOURTH AFFIRMATIVE DEFENSE

            Based upon the averments upon which Plaintiff’s claims are made, MicroBilt is immune

from suit under the FCRA.

                                 FIFTH AFFIRMATIVE DEFENSE

            Any harm suffered by Plaintiff was not caused by any act or omission of MicroBilt.

                                 SIXTH AFFIRMATIVE DEFENSE

            Any harm suffered by Plaintiff was caused by Plaintiff’s own conduct, and/or failure to

mitigate damages, if any, or the conduct of third parties over which MicroBilt has no control or

authority.

                               SEVENTH AFFIRMATIVE DEFENSE

            With respect to Plaintiff, MicroBilt’s conduct and any alleged communications were

privileged, FCRA compliant and true.

                                EIGHTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred because MicroBilt acted in accordance and compliance with

industry standards and customs and applicable federal laws.

                                 NINTH AFFIRMATIVE DEFENSE

            Any claim for exemplary or punitive damages asserted by Plaintiff violates MicroBilt’s

rights under the Due Process and Excessive Fines clauses of the Fifth, Sixth, Eighth and Fourteenth

Amendments to the United States Constitution and the analogous provisions of applicable State




2670850.1                                         -10-
        Case: 3:21-cv-00230-wmc Document #: 6 Filed: 04/15/21 Page 11 of 11




Constitutions and under the First Amendment of the United States Constitution and the analogous

provisions of applicable State Constitutions.

                                  TENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims are barred by the statute of limitations.

                                ELEVENTH AFFIRMATIVE DEFENSE

            Plaintiff’s claims for punitive damages are barred by the provisions of 15 U.S.C. § 1681n.

                                TWELFTH AFFIRMATIVE DEFENSE

            MicroBilt reserves the right to assert additional defenses as may become apparent through

additional investigation and discovery.

            WHEREFORE, MicroBilt demands judgment dismissing Plaintiff’s Complaint with

prejudice, and awarding MicroBilt costs, fees and such additional relief as the Court deems just

and proper.

            Dated: April 15, 2021.                 Respectfully submitted,

                                                   BAKKE NORMAN, S.C.

                                                   /s/ William E. Wallo
                                                   William E. Wallo
                                                   Attorney No. 1029646
                                                   130 South Barstow Street, Suite 1C
                                                   Eau Claire, WI 54701
                                                   Telephone: 715-514-4258
                                                   wwallo@bakkenorman.com

                                                   Bruce S. Luckman
                                                   Pro hac to be filed
                                                   Sherman, Silverstein, Kohl,
                                                    Rose & Podolsky, P.A.
                                                   308 Harper Drive, Suite 200
                                                   Moorestown, NJ 08057
                                                   Telephone: 856-662-0700
                                                   Facsimile: 856-488-4744

                                                   Attorneys for MicroBilt Corporation



2670850.1                                            -11-
